Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response for claims filed on 12/15/2020 where claims 1-20 are pending and ready for examination.

The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97. The information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,897, 493.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a broadened version of the claims in U.S. Patent No.  10,897, 493 and therefore it would have been obvious to one of ordinary skill in the art to contemplate the claims of the instant application based on the teachings of U.S. Patent No. 10,897,493.

				Examiner Remarks

The Examiner notes the Applicant has recited US 10,037,231 on the IDS submitted on 12/20/2018. More importantly Jakhetiya (Column 7, Lines 1 – 20) teaches MEC server and/or applications may be exist at a conventional edge node or is essentially a conventional edge node.

The Examiner has provides additional prior art (see conclusion) highlighting the selection of an optimal edge node entity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5 and 7-13, 15 – 18, and 20  are rejected under 35 USC 103 as being unpatentable over Omar (US 2012/0117240) in view of Tester (US 2010/0159871) and in further view of Hong (US 10,623,782)

	The Examiner notes Omar and Hong are recited on the Applicant’s IDS submitted on 12/18/2020

	Regarding claim 1, Omar discloses a device comprising:

	one or more processors configured to (Omar; see e.g. [0012] “ ... execution by a processor ...”):

	monitor geographical location information of a particular user equipment
("UE") (Omar; Omar teaches the tracking (i.e. monitoring) of various mobility data including latitude/longitude data (i.e. geographical location) of mobile device(s) (i.e. user equipment);

	see e.g. [0029] “ ... the current mobility of an individual mobile device or user may be tracked and maintained by the real time tracker 225 ... the real time tracker 225 provides data to the Unit Mobility Profiler 205 ... real time information related to mobility events, such as latitude/longitude data ...”);

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region (Omar;
Omar teaches the determination of a probability a user device will migrate between two distinct areas (i.e. geographical regions);
see e.g. [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unity mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”);
	see e.g. [0054] “ ... If mobile device A moves to a new service area, then mobile device B and C will follow  to the same service area with 2 minutes (with 80% probability ...”)
	select, a particular device, out of a plurality of devices (Omar; Omar teaches geographically dispersed agents comprising cache appliances and where a particular agent may be dynamically selected based on the mobility patterns;
	see e.g. [0014] “ ... The map describes expected mobility patterns and expected content usage information. This map may be utilized to reach and enhanced decision regarding where, when, and how to place content on the network ...”
see e.g. [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unit mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”); and
	
	instruct the selected particular device to obtain and cache particular content, wherein the selected particular device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request (Omar, Omar teaches  the selected particular device is readily able to cache content prior to a request from a user, and therefore enabling the agent to intercept the request so that the content may be subsequently delivered to the user device;
	see e.g. [0018] “ ... Cache appliances may be strategically located at selected foreign agents ... according to the demands for contents across the areas serviced by the network ...”
 	see e.g. [0013] “... The content is prepositioned at the determined location prior to a request from a user ... The content is then advantageously pre-positioned at the determined location ...”).

	Although Omar teaches the intelligent selection of geographically dispersed agents comprising cache appliances to facilitate the delivery of content based on predictive analysis (e.g. probabilities), Omar does not address conventional thresholds associated with probabilities and  the trends of service providers migrating to MECs and therefore does not expressly disclose:

	determine, based on the monitored geographical location, that a probability of

	
	select, based on determining that the probability exceeds the threshold
probability, a particular Multi-access Edge Computing ("MEC") device, out of a plurality of MEC devices; and
	instruct the selected particular MEC device to obtain and cache particular content, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request.

	
However in analogous art Tester discloses:

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region exceeds a threshold probability (Tester; Tester teaches the determination of a threshold probability  with respect  to  a UE potentially migrating  between two distinct geographical regions;
see e.g. [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. 

Although Omar in view of Tester provides for the selection of geographically distributed cached appliances based on probability thresholds and predictive mobility patterns, Omar in view of Tester does not  address the trend of service providers migrating to MEC infrastructure and therefore does not expressly disclose:

	select, based on determining that the probability exceeds the threshold probability, a particular Multi-access Edge Computing ("MEC") device, out of a plurality of MEC devices; and

	instruct the selected particular MEC device to obtain and cache particular content, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request.

	
	However in analogous art Hong discloses:

	Multi-access Edge Computing ("MEC") devices (Hong; Hong teaches the utilization of MEC devices for caching content and where a particular MEC device or equivalently an optimal MEC device is selected to cache content;

	see e.g. Column 5, Lines 27 – 47 “The deep learning based caching module 350 may search for available servers 200 on the movement path of the object 300 from among the at least one or more MEC servers ... the optimal MEC server 200 can be selected in consideration of the time required for the object to arrive at the area of the MEC server ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Hong’s utilization of MECs and the optimal selection scheme. The motivation being the combined solution provides one of ordinary skill in the art to upgrade to new server infrastructure within a competitive marketplace and provides for enhanced policies for MEC selection (see MPEP 2143 “ ... prompt variations ... market forces ...”.
		
	Omar in view of Tester and in further view of Hong discloses:

	select, based on determining that the probability exceeds the threshold probability, a particular Multi-access Edge Computing ("MEC") device, out of a plurality of MEC devices (The combined solution provides for the upgrade and utilization of MECs resulting in the threshold probability scheme being applied to the MEC explicitly taught by Hong;
	
	see e.g.  Tester ; [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”

	see e.g. Hong Column 2, Lines 46 – 55 “ ... MEC refers to a network environment in which computing is performed at the network edge instead of at a centralized cloud, so as to reduce cloud load  and shorten data processing time. MEC can include at least one or more MEC servers 200 corresponding to network edges and can exchange data with an object 300 located within an area allocated to such MEC servers 200”);

	instruct the selected particular MEC device to obtain and cache particular content, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request. (The combined solution provides for  caching particular content at an MEC device and where the requests may be intercepted in order for the particular content to be provided to the particular UE;

	see e.g.  Hong, Column 4, Lines 1 – 4 “ ... the MEC server 200 may include a prediction collection module 210, an MEC prediction storage module 220, a location – based caching module 230, and an MEC caching storage module 240”

	see e.g. Hong,  Column 5, Lines 59 – 60 “ ... selecting an optimal MEC server ...”) ;

	Regarding claim 2, Omar in view of Tester and in further view of Hong disclose the device of claim 1, wherein the request is received from the particular UE while the particular UE is located within the second geographical region (Omar; Omar teaches the mobility patterns which provide predictions with respect to the next geographic patterns are directly associated with the eventual request of the user device enroot to the next geographic area;

	see e.g. Omar [0013] “ ... The predictive information relates to a mobile user’s pattern of movement in the network and  to a likelihood the user will request the content in the future. The content is then advantageously pre-positioned at the determined location prior to a request from a user for the content”)

	Regarding claim 3, Omar in view of Tester and in further view of Hong disclose the device of claim 1, wherein the one or more processors are further configured to:

	determine that a likelihood of the particular UE requesting the particular content, at a time that corresponds to the particular UE being located within the second geographical region, exceeds a threshold likelihood (Hong;
	see e.g. Colum 4, Lines10 -20 “The location based caching module 230 may determine caching contents ...the preset threshold value can be set for each of the probability of the content being requested by the object within the area allocated to the MEC server ...”)

	wherein instructing the selected particular MEC device to obtain and cache the particular content is based on the determination that the threshold likelihood is exceeded by the likelihood of the particular UE requesting the particular content at the time that corresponds to the particular UE being located within the second geographical region (The combined solution per independent claim 1 provides for a transitional and/or emigrational geographic based threshold policy. The combination of these two policies results in instructing the selected particular MEC device to obtain and cache the particular content is based on the determination that the threshold likelihood is exceeded by the likelihood of the particular UE requesting the particular content at the time that corresponds to the particular UE being located within the second geographical region;

	see e.g.  Tester ; [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Hong’s utilization of MECs and the optimal selection scheme. The motivation being the combined solution provides one of ordinary skill in the art to upgrade to new server infrastructure within a competitive marketplace and provides for enhanced policies for MEC selection (see MPEP 2143 “ ... prompt variations ... market forces ...”).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.


	Regarding claim 4. Omar in view of Tester and in further view of Hong disclose the device of claim 1, wherein the particular content includes a first portion that is accessed by the particular UE while the particular UE is located within the first geographical region, wherein instructing the selected particular MEC device to obtain and cache the particular content includes instructing the selected particular MEC device to obtain and cache a second portion of the particular content (The combined solution per Omar provides for delivering portions or segments of content over geographic areas;

	see e.g. Omar, [0045] “ information  regarding the duration of a video and the bitrate of the video may be used by the Utilization Mobility Map module 285 to divide the video into segments that may be delivered or pre-positioned to an number of appliances servicing the service area in which a m mobile user may travel while receiving the content”

	see e.g. Tester, [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.

	Regarding claim 5, Omar in view of Tester and in further view of Hong disclose the device of claim 1, wherein selecting the particular MEC device includes:

	determining performance information associated with a plurality of candidate MEC devices, including the particular MEC device, wherein the performance information includes performance information for each respective candidate MEC device, of the plurality of candidate MEC devices, for services provided by each respective candidate MEC device to a set of UEs located within the second The combined invention per Hong provides for a performance metric based on the time it takes to download particular content from a potential MEC;

	see e.g. Hong, Column 5, Lines 27 - 48 “ ... the optimal MEC server 200 can be selected in consideration ... the time needed for downloading the recommend content from the MEC server ...”

	see e.g. Hong, Column 2, Lines 46 – 55 “ ... area allocated to such MEC servers ...”),

 	wherein the particular MEC device is selected out of the plurality of candidate MEC devices based on the determined respective performance information for each candidate MEC device of the plurality of candidate MEC devices (The optimal MEC server is selected based upon the results of the performance metric detailed above; see e.g. Column 5, Lines 27 – 48)

	


	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Hong’s utilization of MECs and the optimal selection scheme. The motivation being the combined solution provides one of ordinary skill in the art to upgrade to new server infrastructure within a competitive marketplace and provides for enhanced policies for MEC selection (see MPEP 2143 “ ... prompt variations ... market forces ...”).

	Regarding claim 7, Omar in view of Tester and in view of Hong disclose the device of claim 1, wherein the one or more processors are further configured to:

	determine, based on the monitored geographical location, a particular location within the second geographical region (Omar;

	see e.g. [0028];
	see e.g. [0029] “ ... the current mobility of an individual mobile device or user may be tracked and maintained by the real time tracker 225 ... the real time tracker 225 provides data to the Unit Mobility Profiler 205 ... real time information related to mobility events, such as latitude/longitude data ...”;
; and

	select the particular content based on a measure of relatedness of the particular content to the particular location within the second geographical region (Omar; Omar teaches combining mobility patterns with the pertinence or relatedness of the content to deliver content within a given geographic area

	see e.g. [0037] “ ... Content Audience Profiler 255 and Content Processing Profiler 280 ... combined with data regarding predicted mobility patterns for mobile devices and users, the information gathered by these content profilers better accommodates potential demands for content

	see e.g. [0038] “ ... the Content Audience Profiler 255 may track and provide information on the content preferences of individual mobile uses. Content preferences for an individual mobile user may be stored, for example, in a request profile ... request profile may include data regarding particular content requested by a mobile user in the past ... identified interest ...”
see e.g. [0039] “ ... Content Audience Profiler 255 analyzes content preferences of multiple users to determine patterns in content preferences ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.


	Regarding claim 8, claim 8 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected based on the same rationale

	Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected based on the same rationale
	Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Claims, 6, 13,  and 19 are rejected under 35 USC 103 as being unpatentable over Omar in view of Tester and in further view of Hong and in further view of Prakash (US 2019/0138934)

	Regarding claim 19, although Omar in view of Tester and in further view of Hong disclose the method of claim 15 and provides an optimal selection policy based upon downloading time, the combined solution does not teach every possible networking metric (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”) and therefore does not expressly disclose wherein selecting the particular MEC device includes:

	determining latency information associated with a plurality of candidate MEC devices,
including the particular MEC device, wherein the latency information includes latency information for each respective candidate MEC device, of the plurality of candidate MEC devices, for services provided by each respective candidate MEC device to a set of UEs located within the second geographical region,
wherein the particular MEC device is selected out of the plurality of candidate MEC devices based on the determined respective latency information for each candidate MEC device of the plurality of candidate MEC devices.

	However in analogous art Prakash discloses:

	determining latency information associated with a plurality of candidate MEC devices,
including the particular MEC device, wherein the latency information includes latency information for each respective candidate MEC device, of the plurality of candidate MEC devices, for services provided by each respective candidate MEC device to a set of UEs (Prakash; Prakash takes in to account latency when targeting MEC devices for delivering content;
see e.g. [0042] “ ... The MEC  system 200 includes a collection of MEC servers 201 ... operator network ... The MEC servers 201 may also be referred to as “MEC hosts 201” or “edge servers”
see e.g. [0041] “ ... select edge compute nodes 101, 201 based on latency budget minimization ... based on a latency budget threshold ...”)

	Omar in view of Tester and in further view of Hong disclose:

	determining latency information associated with a plurality of candidate MEC devices,
including the particular MEC device, wherein the latency information includes latency information for each respective candidate MEC device, of the plurality of candidate MEC devices, for services provided by each respective candidate MEC device to a set of UEs located within the second geographical region,
wherein the particular MEC device is selected out of the plurality of candidate MEC devices based on the determined respective latency information for each candidate MEC device of the plurality of candidate MEC devices (The combined solution provides an optimal selection of a particular MEC devices based on latency which may facilitate the download of the content in the second geographical region to the selected and optimal MEC based on the latency metric explicitly taught by Prakash).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Hong’s utilization of MECs and the optimal selection scheme. The motivation being the combined solution provides one of ordinary skill in the art to upgrade to new server infrastructure within a competitive marketplace and provides for enhanced policies for MEC selection (see MPEP 2143 “ ... prompt variations ... market forces ...”


	Regarding claim 6, claim 6 comprises the same and/or similar subject matter as claim 19 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 19 and is considered an obvious variation; therefore it is rejected under the same rationale.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0373079: Seedorf teaches the optimal selection of edge entities (see e.g. [0054]
US 2020/0153927: Asati teaches the optimal selection of an edge cache (see e.g. [0015])).
US 9,582,603: Acharya teaches the optimal selection of an edge servers with caches.
Zhang (NPL): Zhang teaches mobility prediction and caching in conjunction with edge devices (see e.g. Section III, EdgeBuffer: Content Caching and Prefetching At The Edge”). 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/TODD L BARKER/Primary Examiner, Art Unit 2449